Citation Nr: 1019442	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for a second degree 
burn scar of the left leg.

2.  Entitlement to an increased rating in excess of 20 
percent for low back syndrome with muscle spasm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut.

The Veteran was scheduled for a Travel Board Hearing in July 
2009; however, she failed to appear.  Under the applicable 
regulation, if a Veteran fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) 
(2009).  Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

The issue of entitlement to an increased rating in excess of 
20 percent for low back syndrome with muscle spasm is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's burn scar on her left leg is a painless, 
superficial circular scar, approximately 1.5 inches round, 
not associated with underlying soft tissue damage nor with 
frequent loss of covering of skin over the scar, covers an 
area of less than 144 square inches, and causes no functional 
impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for a second degree 
burn scar of the left leg have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (effective August 30, 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in January 2006, March 2006, and 
July 2008 that fully addressed all notice elements.  In 
compliance with the duty to notify the Veteran of what 
information would substantiate her claim, the Veteran was 
advised in the March 2006 letter that VA used a Schedule for 
Rating Disabilities (Schedule) that determined the rating 
assigned and that evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  After 
opportunity to respond to the above notice, in April 2008 and 
December 2008, the RO issued supplemental statements of the 
case (SSOCs) regarding the Veteran's increased rating claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the matter decided herein on appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

VA also has a duty to assist claimants in the development of 
their claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, post-
service treatment records, and Social Security Administration 
(SSA) records have been associated with the claims file.  
Additionally, the Veteran was afforded VA examinations in 
January 2006 and July 2007, which the Board finds are 
adequate for rating purposes.  Neither the Veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim decided herein 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim decided 
herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Rating Claim for a Burn Scar 

The Veteran contends that her second degree burn scar of the 
left leg is more severe than the current noncompensable 
evaluation reflects.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings 
may be assigned for separate periods of time based on the 
facts found.  This practice is known as "staged" ratings."  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has rated the Veteran's burn scar as noncompensable 
under Diagnostic Code 7805, pertaining to scars that limit 
the function of the part affected, because her scar does not 
meet the criteria for a compensable rating pursuant to that 
diagnostic code.  See 38 C.F.R. § 4.31 (2009).  

The rating criteria for skin disorders were revised during 
the pendency of this appeal, effective October 23, 2008.  
Under the schedular criteria effective prior to October 23, 
2008, Diagnostic Code 7802 is for rating scars other than the 
head, face, or neck that are superficial, that cover an 
area(s) of 144 square inches or greater; and provides for a 
maximum 10 percent rating.  A superficial scar is one not 
associated with underlying soft tissue damage.  Such is also 
the case with Diagnostic Code 7803, for rating unstable 
superficial scars, or scars where there is frequent loss of 
covering of skin over the scar; this diagnostic code also 
authorizes only a maximum 10 percent rating.  A superficial 
scar which is painful on examination is rated a maximum 10 
percent disabling under Diagnostic Code 7804.  38 C.F.R. § 
4.118, Diagnostic Codes 7802, 7803, 7804 (effective August 
30, 2002).  Scars may continue to also be rated based on any 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (effective August 30, 2002).

Unlike, prior to October 23, 2008, Diagnostic Code 7804 
provides for higher compensable ratings for multiple unstable 
or painful scars.  Under Diagnostic Code 7804, 1 or 2 scars 
that are unstable or painful warrant a 10 percent rating; 3 
or 4 scars that are unstable or painful warrant a 20 percent 
rating; and 5 or more scars that are unstable or painful 
warrant a maximum 30 percent rating.  Other scars (including 
linear scars) and other effects of scars evaluated under 
Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under 
Diagnostic Code 7805, under which any disabling effect(s) not 
considered in a rating provided under Diagnostic Codes 7800-
7804 are evaluated under an appropriate diagnostic code.  38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805 (effective October 
23, 2008).  However, the Board notes that the October 2008 
revisions are specifically not applicable to pending claims, 
like the one here, unless the claimant indicates that she 
wants the revisions to be applicable to her claim.  Neither 
the Veteran nor her representative has so indicated here.  
See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

After a careful review of the evidence in light of the 
criteria noted above, the Board finds the preponderance of 
the evidence is against the Veteran's claim for a compensable 
disability rating and accordingly, the Veteran's appeal is 
denied.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran underwent VA examinations in January 2006 and 
July 2007.  At the January 2006 examination, the examiner 
found a circular, hypopigmented scar that measured 1.5 x 1.5 
inches and adhered to the underlying scar tissue without pain 
to the scar on examination.  There was very dry scaling at 
the borders of the scar without evidence of infection.  There 
was no atrophy, ulceration, breakdown of the skin, edema, 
keloid formation, or inflammation.  Finally, the scar did not 
cause any limitation of motion.   

At the July 2007 VA examination, the examiner also found a 
circular scar, approximately 1.5 inches round.  It was mildly 
adherent, stable, and grossly superficial.  There was no 
evidence of limitation of motion caused by the scar.  Thus, 
the evidence shows that, during the entire appeal period, the 
second degree burn scar on the Veteran's left leg was a 
stable, painless, superficial circular scar, approximately 
1.5 inches round, not associated with underlying soft tissue 
damage nor with frequent loss of covering of skin over the 
scar, covered an area of less than 144 square inches, and 
caused no functional impairment.  Hence, the Board finds that 
a compensable rating is not warranted for a burn scar of the 
left leg under Diagnostic Codes 7802, 7803, 7804, or 7805, 
under the former rating criteria.

As the preponderance of the evidence is against the claim for 
a compensable rating for a second degree burn scar of the 
left leg, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular rating

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
The Veteran has not alleged nor does the evidence show that 
her service-connected burn scar has caused marked 
interference with employment, meaning above and beyond that 
contemplated by the current schedular rating.  The Veteran is 
currently unemployed most likely the result of her 
polysubstance abuse and psychiatric status, not her service-
connected burn disability.  See January 2003 and January 2006 
VA examination reports.  The currently assigned rating 
reflects the potential degree of limitation in occupational 
capacity.  38 C.F.R. § 4.1.  Moreover, the Veteran's service-
connected burn scar has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for a second degree burn 
scar to the left leg is denied.


REMAND

The Veteran contends that her low back disorder with muscle 
spasms is more severe than the current 20 percent evaluation 
reflects.  After a careful review of the record, the Board 
finds additional development is necessary prior to 
readjudicating this claim.  

In a September 1977 rating decision, service connection was 
granted for low back syndrome with muscle spasm and x-ray 
evidence of minimal wedging at T12-L1 and an initial 20 
percent disability rating was assigned under Diagnostic Codes 
5285-5295, effective June 29, 1977.  38 C.F.R. § 4.71a.  
Since the 20 percent rating has been in effect for more than 
20 years, now rated under Diagnostic Code 5237, this rating 
is protected, by law, against reduction.  See 38 C.F.R. § 
3.951(b) (2009).

The Veteran underwent VA examinations in January 2003, 
January 2006 and July 2007.  During the January 2003 
examination, the Veteran reported being involved in a motor 
vehicle accident (MVA) in October 2002, injuring her lower 
back, right shoulder and left knee.  She was seen at the West 
Haven VA Medical Center (VAMC) ER and later at the Waterbury 
Hospital ER and prescribed physical therapy.  Similarly, 
during the July 2007 VA examination, the Veteran also 
reported that she had been in another MVA in October 2005 and 
had had multiple ankle and arm fractures during the previous 
year.  Upon physical examination, the Veteran stated that she 
could not attempt forward flexion.  The July 2007 VA examiner 
concluded that the Veteran had a diagnosis of lumbar strain; 
however, the examiner was unable to conclude that increased 
lumbar pain and lower extremity weakness was due to her 
service-connected condition.  "Overall moderately severe 
functional impairment as subjectively reported more likely 
reflects chronic nonservice-connected alcohol abuse and 
diabetes mellitus, Type II, and multiple nonservice-connected 
additional traumas in addition to service-connected lumbar 
strain.  Three positive Weddells signs suggest a 
psychological component to [the Veteran's] pain but do not 
rule out a physical etiology."  Thus, the Board finds this 
examination inadequate for rating purposes.  A medical 
opinion addressing whether the Veteran's symptoms resulting 
from her MVAs or her nonservice-connected disorders 
represents a residual, or progression, of the Veteran's 
service-connected low back disability, and, if not, whether 
it is possible to separate the nonservice-connected symptoms 
from those of the Veteran's service-connected low back 
disability, is needed to resolve the claim.  In this regard, 
the Board notes that, when it is not possible to separate the 
effects of a service-connected low back disability from 
nonservice-connected disorder(s) and/or nonservice-connected 
MVA symptomatology, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt), dictates that all signs and 
symptoms be attributed to the service-connected low back 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam). Hence, another VA examination to determine the 
current severity of her service-connected low back disability 
is warranted.

Hence, the Veteran should undergo another VA spine 
examination, at an appropriate VA medical facility.  The 
Veteran is hereby notified that failure to report to any such 
scheduled examination(s), without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).

Prior to scheduling another examination, VA should attempt to 
obtain pertinent private and VA treatment records.  In this 
regard, the Board notes that there are few treatment records 
associated with the file regarding the Veteran's MVA in 2002 
and none for the MVA in 2005, nor are there many treatment 
records for any of the other conditions that the July 2007 VA 
examiner felt were related to her current symptomatology.  
Moreover, the Veteran reported that she served time at 
Connecticut's Women's Prison in Niantic three times during 
2006.  But no prison medical records have been associated 
with the record.  When VA is put on notice of the existence 
of private medical records, VA must attempt to obtain those 
records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, VA 
should request that the Veteran provide authorization to 
enable it to obtain additional private medical records. 

The record only contains VA treatment records from the VA 
Connecticut Healthcare System facilities at West Haven and 
Waterbury dated from May 9, 2000 to December 4, 2002.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  On remand, with the Veteran's 
assistance, VA should attempt to obtain any outstanding VA 
and private records of pertinent treatment.

The readjudication of the claim should include consideration 
of all evidence added to the record since the last 
adjudication of the claim.  Further, VA should also document 
its continued consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, consistent with the facts found) pursuant to Hart, 
cited to above, is warranted for the Veteran's service-
connected low back disability.

Accordingly, this claim is REMANDED for the following 
actions:

1.  Obtain any outstanding treatment 
records from the VA Connecticut 
Healthcare System facilities at West 
Haven and Waterbury, since December 4, 
2002.  All records and/or responses 
received should be associated with the 
claims file.  

2.  Send to the Veteran and her 
representative a letter requesting that 
she provide sufficient information and, 
if necessary, authorization to enable VA 
to obtain any additional evidence 
pertinent to the claim remaining on 
appeal that is not currently of record.  
Specifically request that the Veteran 
identify healthcare providers who have 
treated her for residuals of MVAs in 
October 2002 and October 2005 and ask 
her to provide authorization to enable 
VA to obtain all outstanding pertinent 
records from the Connecticut Women's 
Prison in Niantic and from the Waterbury 
Hospital, to include radiological 
studies.

The letter should also clearly explain 
to the Veteran that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).  

3.  If the Veteran responds, assist her 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159 (2009).  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or the 
time period for the Veteran's response 
has expired, arrange for the Veteran to 
undergo VA neurological and orthopedic 
examinations, by appropriate examiners, 
at a VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his/her examination of the Veteran.  The 
entire claims file must be made 
available to each examiner designated to 
examine the Veteran, and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  All indicated tests and 
studies (to include radiological 
studies) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The neurological examiner should 
identify the existence, and frequency or 
extent, as appropriate, of all 
neurological symptoms associated with 
the Veteran's thoracolumbar spine.  The 
examiner should also offer an opinion as 
to whether the Veteran has any 
separately ratable neurological residual 
(in addition to orthopedic residuals) as 
a manifestation of her service-connected 
low back syndrome with muscle spasm.  If 
so, the examiner should identify any 
nerve(s) affected, or seemingly affected 
by any nerve root compression that may 
be present and describe any associated 
objective neurologic abnormalities 
including but not limited to, the 
presence of any mild, moderate, and 
moderately severe incomplete paralysis 
or neuritis of the affected nerve.

The orthopedic examiner should conduct 
range of motion testing of the 
thoracolumbar spine (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  He or she 
should also render specific findings as 
to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
the low back.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate 
whether there is any ankylosis of the 
thoracolumbar spine or of the entire 
spine and, if so, whether such is 
favorable or unfavorable and the extent 
of such ankylosis.

Considering all neurological and 
orthopedic examination findings, the 
orthopedic examiner should specifically 
comment upon the impact of the Veteran's 
low back disability on her 
employability.  The examiner should also 
offer an opinion as to whether it is 
possible to distinguish the symptoms and 
effects of the Veteran's service-
connected low back syndrome with muscle 
spasm, from those attributable to any 
nonservice-connected disorder and/or to 
residuals of her MVAs that may be 
present.  If it is not medically 
possible to do so, the examiner should 
clearly so state, indicating that the 
above-noted findings are indicative of 
the Veteran's overall impairment due to 
her service-connected low back 
disability. 

Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed report.  
If any requested opinion cannot be 
provided, the examiner(s) should state 
the reason(s) why.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the increased rating claim 
remaining on appeal, to include on an 
extraschedular basis, in light of all 
pertinent evidence and legal authority.  
The VA should document its consideration 
of whether "staged" rating, pursuant to 
the Hart decision, cited to above, is 
warranted.  If any benefit sought on 
appeal remains denied, issue a SSOC to 
the Veteran and her representative 
addressing all evidence received since 
the December 2008 SSOC, and afford them 
the appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

No action is required of the Veteran until further notice.  
The Board will take this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of her claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


